Case 2:21-cv-01843-GEKP Document 8 Filed 06/17/21 Page 1of15

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JESSEE LEE KEEL If, :

Plaintiff : CIVIL ACTION

y. :

SEPTA’S PHILADELPHIA HOUSING
AUTHORITY C.L.S. et al., : No. 21-1843

Defendants :

MEMORANDUM
PRATTER, J. JUNE he,

Jessee Lee Keel III seeks leave to proceed in forma pauperis. For the following reasons,
the Court will grant Mr. Keel leave to proceed in forma pauperis, but will dismiss the Complaint
for failure to comply with Federal Rule of Civil Procedure 8 and for failure to state a claim,

1. FACTUAL ALLEGATIONS AND LITIGATION HISTORY

Mr. Keel has a history of submitting filings that are difficult to understand. His more
recent filings tend to concern either or both state criminal proceedings initiated against him and
alleged misuse of his social security number that he believes may include theft of his social
-security benefits. Thus far, he has not articulated a plausible claim within this Court’s
jurisdiction that would enable him to proceed with any of the civil cases he has filed here.
Because Mr. Keel’s litigation history provides context, the Court will recite it here.

A. Mr, Keel’s Prior Cases

Mr. Keel’s litigation history begins in 2011 when he filed a civil rights lawsuit against a
local hospital, among others, based on allegations that his dentures were misplaced. See Keel y.
Aria Frankford Hospital (Bucks), C.A. No. 11-7148 (E.D. Pa.}, After granting Mr. Keel leave to
proceed in forma pauperis, the Court dismissed his Complaint as frivolous because he did not

allege a constitutional violation. Jd. (ECF No. 2). The United States Court of Appeals for the
Case 2:21-cv-01843-GEKP Document 8 Filed 06/17/21 Page 2 of 15

Third Circuit affirmed. Keel v. Aria Frankford Hospital (Bucks), No. 11-4404 (Mar. 13, 2012
Opinion).

In 2012, Mr. Keel next filed a civil rights action against the Commonwealth of
Pennsylvania, the City of Philadelphia, and two courts within the Pennsylvania Unified Judicial
System in which he alleged that bail money was either not refunded to him or mistakenly
credited toward payment of costs and fees ina case to which he is not a party. Keel vy.
Commonwealth, C.A. No. 12-1069 (E.D. Pa.). The Court granted Mr. Keel leave to proceed in
forma pauperis and dismissed his Complaint upon statutory screening because the state courts he
sued were immune from suit under 42 U.S.C. § 1983 and Mr. Keel had not pled a basis for
municipal liability. fd. (ECF No. 5).

In 2014, Mr. Keel filed a civil action against 1260 Housing Development Corporation,
Columbus Property Management & Development, Inc., and “Extra Space Storage.” Keel v, 1260
Housing Dev. Corp., C.A. No. 14-7396 (E.D. Pa.). The Court again granted Mr. Keel leave to
proceed in forma pauperis and, finding the basis of his claims entirely unclear, directed Mr. Keel
to file an amended complaint with specific factual information about his claims. Id. (ECF No.
2). He did not do so. |

Mr. Keel filed five cases in 2016. Three of those cases appeared to concern similar
factual and legal issues related to Mr. Keel’s prosecution in the Philadelphia Court of Common
Pleas and his allegations that his social security number was stolen. See Keel v. Commonwealth
of Pa, Ct. af Common Pleas, C.A. No. 16-305 (E.D. Pa.); Keel v. Commonwealth of Pa. Ct. of
Common Pleas, C.A. No. 16-1329 (E.D. Pa.); Keel vy. Druscey, C.A. No. 16-1453 (E.D. Pa.); see
also Commonwealth v. Keel, CP-51-CR-001 1256-2015 & CP-51-CR-001 1257-2015 (Phila,

C.P.). The three cases were consolidated but did not progress because Mr. Keel failed to provide
Case 2:21-cv-01843-GEKP Document 8 Filed 06/17/21 Page 3 of 15

his prison account statement as required to proceed in forma pauperis. Mr. Keel filed a fourth
case in 2016, in which he sued his court-appointed defense counsel, but he failed to either pay
the fees or move to proceed in forma pauperis, so that case did not progress. Keel vy. Hobson,

C.A. No. 16-3256 (E.D. Pa.).

Mr. Keel sufficiently complied with the in forma pauperis requirements in his fifth 2016
case, but his case was dismissed upon screening. Keel v. Chung, C.A, No. 16-4013 (ED, Pa.).
The Court dismissed his initial complaint because, although it appeared to pertain to
prosecutions, Mr. Keel relied heavily on exhibits and his factual allegations were unclear. ld.
(ECF No. 6). The Court gave Mr. Keel leave to file an amended complaint, but he returned with
numerous documents, “including a copy of his social security card, a copy of his driver’s license,
copies of his bank account statements, his correspondence with several administrative agencies,
and a copy of the docket for his criminal proceeding.” Keel v. Chung, C.A. No. 16-4013, 2017
WL 382299, at *1 (E.D. Pa. Jan. 26, 2017). Although the case was dismissed due to Mr. Keel’s
failure to file an amended complaint, the Court reopened the case at Mr. Keel’s request to
consider his belated amended complaint, which claimed that Mr. Keel’s girlfriend, with the
assistance of Assistant District Attorney Jessica Chung, “had him falsely prosecuted so she could
steal his social security benefits while he was incarcerated.” Jd. The Court dismissed the
amended complaint because, pursuant to Heck v. Humphrey, 512 U.S. 477 (1994), most of

Mtr. Keel’s claims were not cognizable because the two prosecutions he challenged —
Commonwealth v. Keel, CP-51-CR-0011256-2015 & CP-51-CR-0011257-2015 (Phila. C.P.) —
did not terminate in his favor. These Heck-barred claims were dismissed without prejudice to
reassertion upon favorable termination. Jd. at *2. To the extent Mr. Keel raised other claims,

they were not discernable from his filings and therefore dismissed. /d. The Court declined to
Case 2:21-cv-01843-GEKP Document 8 Filed 06/17/21 Page 4 of 15

give Mr. Keel further leave to amend, noting that despite specific instruction, Mr. Keel continued
to submit “documents and exhibits” to the Court rather than submitting a proper pleading. Jd. at
3.

Mr. Keel filed three cases in 2017. First, he filed a facially confusing lawsuit primarily
alleging that he was wrongfully charged with various criminal offenses in the Philadelphia Court
of Common Pleas and that SEPTA police caused him to be in the hospital. See Keel v. Feuerer,
C.A. No. 17-2373 (E.D. Pa.). The Court dismissed the complaint for failure to state a claim
because: (1) it pursued Heck-barred claims; (2) it pursued claims barred by absolute
prosecutorial immunity; (3) it asserted claims pursuant to 42 U.S.C. § 1983 against defendants
who were not state actors; and (4) any remaining claims, including any excessive force claim,
was not adequately pled. Id. (ECF No. 7). Although Mr. Keel was given leave to file an
amended complaint, he failed to do so, and the case was dismissed without prejudice for failure
to prosecute. Id. (ECF No. 9.)

Mr. Keel’s second 2017 case, which again pursued claims against various members of the
criminal justice system, was dismissed for failure to prosecute because Mr. Keel failed to provide
the required paperwork for proceeding in forma pauperis. See Keel vy. Commonwealth of Pa.,
C.A, No. 17-2773 (E.D. Pa.). The complaint in his third 2017 case, in which he likewise sued
assorted members of the criminal justice system, was dismissed for failure to state a claim
because it was not clear what the basis for Mr. Keel’s claims were against the defendants, given
that he described his claims as “ ‘Who is A Jessee Keel. Ali Federals Governments Documents —
Do Not SAY That in A Jesse Keel Person At All And Legal Document Prove that | AM Mr.

Jesse Lee Keel Ill.’” Keel v. Franklen, C.A. No. 17-3009 (E.D. Pa.) (ECF No. 6, {[ 4).
Case 2:21-cv-01843-GEKP Document 8 Filed 06/17/21 Page 5 of 15

Mr. Keel’s case was dismissed without prejudice when he failed to file an amended complaint
after being given leave to do so.

| Mr. Keel filed three cases in 2019. In his first case, he sued the Philadelphia Housing
Authority, Community Legal Services, and two individuals based on allegations that his housing
voucher was terminated and that incorrect records were used against him in Court, possibly in
connection with his social secutity benefits. Keel v. Phila, Hous. Auth., C.A. No. 19-1931 C.D.
Pa.). The Court dismissed Mr. Keel’s complaint because it failed to comply with Federal Rule of
Civil Procedure 8 or state a claim, and because the Court certainly could not direct the
prosecution of Mr. Keel’s girlfriend as he requested. See id., 2019 WL 2089503, at *2 (E.D. Pa.
May 10, 2019). Mr. Keel’s amended complaint in that case, which also alleged improper use of
his social security benefits and attached assorted exhibits, fared no better and was dismissed for
the same reasons. See id, 2019 WL 2524092, at *2 (E.D. Pa. June 17, 2019) (explaining that
Mr. Keel’s “allegations and exhibits do not provide any plausible basis for concluding that Mr.
Keel’s rights have been violated or that Defendants are liable to him in any way”).

Mr, Keel’s second 2019 case raised claims against a department of a bank in connection
with Mr. Keel’s allegations that money was stolen from his bank account and that the bank failed
to reimburse him. Keel v. Direct Express Bank Fraud Servs. Dep’t, C.A, No. 19-3813 (E.D. |
Pa.). The Court dismissed Mr. Keel’s complaint for lack of subject matter jurisdiction but gave
him leave to amend. id, 2019 WL 4383928, at *2 (E.D. Pa. Sept. 12, 2019). The Court treated
additional submissions of Mr. Keel’s as his amended complaint and dismissed the amended
complaint for the same reason.

Mr. Keel’s third 2019 case raised claims against various prosecutors and various criminal

defense attorneys. See Keel v. Williams, C.A. No. 19-4797 (E.D. Pa.) Mr. Keel’s allegations in
Case 2:21-cv-01843-GEKP Document 8 Filed 06/17/21 Page 6 of 15

part pertained toa habeas proceeding in which counsel was appointed to represent him to
challenge his guilty pica in the two 2015 criminal cases from the Philadelphia Court of Common
Pleas — Commonwealth v. Keel, CP-51-CR-001 1256-2015 & CP-51-CR-0011257-2015 (Phila.
C.P.). These are the same criminal cases underlying several of Mr, Keel’s prior cases. The Court
again explained to Mr. Keel that he could not pursue any civil rights claims challenging the
constitutionality of his intact convictions, that the prosecutors whom he sued were entitled to
absolute prosecutorial immunity for their role in prosecuting him, and that the attorneys
appointed to represent him were not state actors for purposes of liability under § 1983. See Keel
v, Williams, C.A. No. 19-4797, 2019 WL 5588838, at *3 (E.D. Pa. Oct. 29, 2019) & id, 2019
WL 5997343, at *3 (E.D. Pa. Nov. 1, 2019). The Court also concluded that, to the extent
Mr. Keel was pursuing other claims, they were too convoluted to proceed, and that further
amendment would be futile given the defects in the complaint and Mr. Keel’s litigation history.

B. Mr. Keel’s 2021 Litigation Including the Present Case

In 2021, Mr. Keel filed four cases. Two of his initial submissions, which were docketed
as new cases, were not complaints, but rather, collections of documents spanning assorted topics.
See inre: Keel, C.A. No. 21-1139 (E.D. Pa.) (ECF No. 1) (group of letters and documents that
relate to various topics including: (1) the Pennsylvania Department of Drug and Alcohol
Programs’ investigation into a complaint Mr. Keel filed; (2) Mr. Keel’s efforts to recover from
drug or alcohol addiction; (3) criminal proceedings involving Mr. Keel dating back a few years;
and (4) matters related to Mr. Keel’s social security number); Jn re: Keel, C.A. No. 21-1501
(E.D. Pa.) (ECF No. 1) (initial submission comprised of 142 pages of documents apparently
pertaining to prior criminal cases in which Mr. Keel was a defendant, the alleged theft of

Mr. Keel’s social security number, Mr. Keel’s addiction recovery efforts, and Mr. Keel’s bank
Case 2:21-cv-01843-GEKP Document 8 Filed 06/17/21 Page 7 of 15

account), Mr. Keel was given an opportunity to pay the fees or seek leave to proceed in forma
pauperis and was directed to file a complaint if he sought to proceed in the cases. Since he failed
to do so, his prior cases were dismissed without prejudice,

Mr. Keel then filed two more cases on April 19, 2021, including this case. Mr. Keel was
ordered to file a proper motion to proceed in forma pauperis in the pending case if he sought to
proceed without paying the filing fees. Although he responded to the Court’s order, his pending
Motion to Proceed Jn Forma Pauperis, like many of his filings, contains personal identifiers
even though this Court has repeatedly instructed Mr. Keel not to include such information in his
filings. Mr. Keel also failed to complete the form application to proceed in forma pauperis that
was sent to him again, despite instruction that he do so. Nevertheless, it appears that he is
supporting himself with social security disability income and that he qualifies for other social
services such that he meets the criteria for proceeding in forma pauperis, (See C.A. No. 21-
1843, ECF No. 6 at 2 & 17.)

Turning to Mr. Keel’s Complaint, it is not clear whom Mr. Keel intends to name as
defendants in this matter. Rather than listing the defendants in the caption as required by Federal
Rule of Civil Procedure 10(a), the caption of Mr. Keel’s Complaint contains sentence fragment
where the defendants should be listed, namely; “Philadelphia City Corrupts All Arresting Police
Officers Septa’s Philadelphia Houseing [sic] Authoritys C.L.S. to C.B.H. LC.M.s to Direct
Expres [sic] Banks Citizen Bank TD Bank F.B.1-s Citys Criminals and inititys [sic] and unfair
businesses as C.B.H. Rehabs.” (CA. No. 21-1843, ECF No. 2 at 1.)! The body of the
Complaint lists the Defendants as: (1) “Philadelphia Citys C.B.H.s”; (2) Criminal Justice Center;

(3) “Philadelphia Arresting Police”; and (4) “Jessca [sic] Chung District Attorney.” (dd. at 3.)

 

! The Court adopts the pagination supplied by the CM/ECF docketing system.
7
Case 2:21-cv-01843-GEKP Document 8 Filed 06/17/21 Page 8 of 15

His claims again appear to correspond with the criminal proceedings initiated against him in
2015 — see Commonwealth y, Keel, CP-51-CR-0011256-2015 & CP-51-CR-0011257-2015
(Phila, C.P.) —~ because he has written those case numbers on his Complaint. (Doc. No. 2 at 3.)
In 2016, Mr. Keel pled guilty in those cases to aggravated assault and two counts of possessing
an instrument of crime and was sentenced to a term of imprisonment. See Commonwealth v.
Keel, CP-51-CR-0011256-2015 & CP-51-CR-0011257-2015 (Phila. C.P.), The dockets reflect
that on August 6, 2020, Mr. Keel was granted partial expungement with the consent of the
Philadelphia District Attorney’s Office. See id.

The Court understands Mr. Keel to be alleging as the basis for his claims, as he has
before, that another person is using his social security number and stole his benefits. (Doc. No. 2
at 3-4.) He generally alleges that the City of Philadelphia, the F.B.I., and other public workers
are corrupt, including police officers who arrested him. (dd. at 4.) Regarding his arrest, Mr. Keel
states he was arrested “as a Jesse Keels Person’s withs ups states PP # Number 080206 nots me.”
(id) The Court is unclear as to what he means by this statement. Mr. Keel states that his arrest
was conducted by SETPA officers on July 19, 2015. (Id. at 5.) He seeks damages for his
wrongful detention. (/d.)

Il. STANDARD OF REVIEW

Although Mr. Keel has failed to follow the Court’s instructions by properly completing
the form application to proceed in forma pauperis, the Court will once again grant him leave to
proceed in forma pauperis because it appears from his submissions that he is not capable of
prepaying the fees to commence these cases. However, 28 U.S.C. § 1915(e)(2)(B)(i1) requires
the Court to dismiss a complaint if, among other things, it fails to state a claim. Whether a

complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the same standard
Case 2:21-cv-01843-GEKP Document 8 Filed 06/17/21 Page 9 of 15

applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher
v, McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to determine whether
the complaint contains “sufficient factual matter, accepted as true, to state a claim to relief that is
plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).
Conclusory statements and naked assertions will not suffice. Jd. The Court may also consider
matters of public record in determining whether a plaintiff states a claim. Buck v. Hampton Twp.
Sch, Dist., 452 F.3d 256, 260 (3d Cir. 2006). Additionally, the Court may dismiss claims based
on an affirmative defense if the affirmative defense is obvious from the face of the complaint.
See Fogle vy. Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006); cf Ball v. Famiglio, 726 F.3d 448,
459 (3d Cir. 2013), abrogated on other grounds by, Coleman vy. Tollefson, 575 U.S. 532 (2015).
Because Mr. Keel is proceeding pro $e, the Court construes his allegations liberally. Higgs v.
Att'y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

Moreover, a complaint may be dismissed for failing to comply with Federal Rule of Civil
Procedure 8. Garrett v. Wexford Health, 938 F.3d 69, 91 (3d Cir. 2019). To conform to Rule 8,
a pleading must contain a short and plain statement showing that the plaintiff is entitled to relief.
See Travaline v. U.S. Supreme Court, 424 F. App’x 78, 79 Gd Cir. 2011). In determining _
whether a pleading meets Rule 8’s “plain” statement requirement, the Court should “ask
whether, liberally construed, a pleading ‘identifies discrete defendants and the actions taken by
these defendants’ in regard to the plaintiff's claims.” Garrett, 938 F.3d at 93 (citation omitted).
A pleading may still satisfy the “plain” statement requirement “even if it is vague, repetitious, or
contains extraneous information” and “even if it does not include every name, date, and location

of the incidents at issue.” Jd at 93-94. The important consideration for the Court is whether, “a
Case 2:21-cv-01843-GEKP Document 8 Filed 06/17/21 Page 10 of 15

pro se complaint’s language .. . presents cognizable legal claims to which a defendant can
respond on the merits.” fd. at 94, |

However, “a pleading that is so ‘vague or ambiguous’ that a defendant cannot reasonably
be expected to respond to it will not satisfy Rule 8.” Id. at 93; see also Fabian v. St. Mary’s
Med. Ctr., C.A. No. 16-4741, 2017 WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017) (“Federal Rule
of Civil Procedure 8 requires that pleadings provide enough information to put a defendant on
sufficient notice to prepare their defense and also ensure that the Court is sufficiently informed to
determine the issue.”} (quotations omitted). Dismissals under Rule 8 are “‘reserved for those
cases in which the complaint so confused, ambiguous, vague, or otherwise unintelligible that its
true substance, if any, is well disguised.”” Garret?, 938 F.3d at 94 (quoting Salahuddin v.
Cuomo, 861 F.2d 40, 42 (2d Cir. 1988)).
Il. DISCUSSION

Mr. Keel continues to have difficulty clearly articulating his claims to the Court. This
Complaint does not make clear with sufficient particularity who the defendants are, what each
defendant did to give rise to a claim, and, more basically, what happened that supposedly caused
Mr. Keel harm. That is so despite Mr. Keel’s long history of litigation in this Court and the
repeated instruction that, if he wants to sue someone, he must explain in a manner that can be
understood what that person did to cause him harm. Here, the substance of Mr. Keel’s
Complaint is so vague and unintelligible that it fails to comply with Federal Rule of Civil
Procedure 8. The defendants, to the extent they could be identified and served, could not
meaningfully respond to the pleadings.

Nevertheless, liberally construing this Complaint, the Court can identify some potential

bases for Mr. Keel’s claims here. In particular, Mr. Keel may be raising Fourth Amendment

10
Case 2:21-cv-01843-GEKP Document 8 Filed 06/17/21 Page 11 of 15

claims, pursuant to 42 U.S.C. § 1983,? based on: (1) his arrests in July 2015 and October 2019;
(2) his prosecution in the 2015 criminal cases in the Philadelphia Court of Common Pleas,
Commonwealth v, Keel, CP-51-CR-001 1256-2015 & CP-51-CR-0011257-2015 (Phila. C.P.);
and (3) matters involving the theft of his social security number and/or theft of his benefits,
which may or may not relate to the 2015 prosecution. Although Mr. Keel also alleges general
governmental corruption, these allegations are conclusory, entitled to no weight and are not tied
to any subject matter other than, potentially; the subject matter identified by the Court.

Turning first to Mr. Keel’s false arrest claims, these claims are governed by
Pennsylvania’s two-year statute of limitations. See 42 Pa. Cons, Stat. § 5524; Wallace v. Kato,
549 U.S. 384, 387 (2007). “[T]he statute of limitations upon a § 1983 claim secking damages for
a false arrest in violation of the Fourth Amendment, where the arrest is followed by criminal
proceedings, begins to run at the time the claimant becomes detained pursuant to legal process.”

| Wallace, 549 U.S. at 397. Because Mr. Keel was arraigned on July 21, 2015, see
Commonwealth v. Keel, MC-51-CR-0022519-2015 & MC-51-CR-0022520-2015 (Phila. Mun.

Ct.), his false arrest claims stemming from a July 2015 arrest accrued on that date. However,

 

2To state a claim under § 1983, a plaintiff must allege the violation of a right secured by the Constitution
and laws of the United States, and must show that the alleged deprivation was committed by a person
acting under color of state law.” West v. Atkins, 487 U.S, 42, 48 (1988).

3 The allegations about Mr. Keel’s October 2019 arrest are contained in an attachment to his Motion to
Proceed Jn Forma Pauperis in Civil Action Number 21-1845. Accordingly, they are not technically part
of the pleadings in this case. Nevertheless, the Court will consider these statements, given the Third
Circuit’s often liberal approach to construction of pro se pleadings when litigants are having difficulty
articulating their claims. See Edwards v, Rice, 837 F. App’x 86, 88 (3d Cir, 2020) (per curiam) (finding a
Fourth Amendment claim based on a review of the “amended complaint, when read in conjunction with
the original complaint and the attached exhibits” despite the general rule that an amended complaint
supersedes the original pleading).

1]
Case 2:21-cv-01843-GEKP Document 8 Filed 06/17/21 Page 12 of 15

Mr. Keel did not file his Complaint until April 19, 2021, so any claims based on his July 2015
arrest are time-barred.

To the extent Mr. Keel is challenging his October 2019 arrest, this claim is not time-
barred, but it is not plausible. This date appears to correspond with a date upon which Mr, Keel
was charged with violating his probation in the 2015 criminal cases. To state a claim for false
arrest and related false imprisonment under the Fourth Amendment, a plaintiff must allege facts
establishing that he was arrested. without probable cause. See Orsatti v. NJ. State Police, 71
F.3d 480, 482 (3d Cir. 1995). “EP |robable cause to arrest exists when the facts and
circumstances within the arresting officer’s knowledge are sufficient in themselves to warrant a
reasonable person to believe that an offense has been or is being committed by the person to be
arrested.” Jd. at 483. An arrest for violation of probation or parole only requires reasonable
suspicion that the terms of probation or parole were violated. See generally Griffin v. Wisconsin,
483 U.S. 868, 875-80 (1987); see also Breslin v, Brainard, C.A. No. 01-7269, 2003 WL
22133833, at *7 (E.D. Pa. Sept. 15, 2003) (“To prevail on his claim that his arrest violated his
constitutional rights under the Fourth Amendment, plaintiff must show that Knorr lacked
reasonable suspicion to believe that plaintiff had violated one of the conditions of his parole.”).
Here, Mr. Keel alleges nothing about the circumstances of his arrest, what he was arrested for, or
why reasonable suspicion or probable cause was lacking for the arrest. Accordingly, he has not
stated a plausible claim. See Godfrey v. Pennsylvania, 525 F. App’x 78, 80 (3d Cir. 2013) (per
curiam) (explaining that, to the extent plaintiff was asserting claims for false arrest and malicious
prosecution “[plaintiff] needed to point to facts suggesting that Defendant Thompson lacked

probable cause to believe he had committed the offense for which he was arrested”).

12
Case 2:21-cv-01843-GEKP Document 8 Filed 06/17/21 Page 13 of 15

To the extent Mr. Keel is raising malicious prosecution claims based on his prosecution
in the 2015 cases, he likewise has not stated a claim. A plaintiff asserting a malicious
prosecution claim must establish that “(1) the defendants initiated a criminal proceeding; (2) the
criminal proceeding ended in the plaintiff's favor; (3) the proceeding was initiated without
probable cause; (4) the defendants acted maliciously or for a purpose other than bringing the
plaintiff to justice; and (5) the plaintiff suffered deprivation of liberty consistent with the concept
of seizure as a consequence of a legal proceeding.” McKenna y. City of Philadelphia, 582 F.3d
447, 461 (3d Cir. 2009). Because it appears from the docket that Mr. Keel’s convictions were
partially expunged, Heck would no longer bar claims challenging the expunged convictions.‘
However, Mr. Keel has not alleged any facts explaining why probable cause was lacking for his
prosecution or how any of the defendants acted maliciously in prosecuting him. Furthermore, as
previously explained to Mr, Keel in connection with his prior cases, prosecutors are absolutely
immune from liability for damages under § 1983 based on their initiation and prosecution of
charges on behalf of the Commonwealth, See Imbler v. Pachtman, 424 U.S, 409, 430-31 (1976);
Fogle v. Sokol, 957 F.3d 148, 160 (3d Cir, 2020). Similarly, to the extent Mr. Keel sought to
sue Judge Coleman based on how the judge handled Mr. Keel’s criminal cases, Judge Coleman

would be entitled to absolute judicial immunity. See Stump v. Sparkman, 435 U.S. 349, 355-56

(1978) (explaining that judges are entitled to absolute immunity from civil rights claims that are

 

4 Of course, if Mr. Keel is challenging an intact conviction, Zeck would still apply. See Heck, 512 U.S. at
486-87 (“{T]o recover damages [or other relief] for allegedly unconstitutional conviction or
imprisonment, or for other harm caused by actions whose unlawfulness would render a conviction or
sentence invalid, a § 1983 plaintiff must prove that the conviction or sentence has been reversed on direct
appeal, expunged by executive order, declared invalid by a state tribunal authorized to make such
determination, or called into question by a federal court’s issuance of a writ of habeas corpus[.]” (footnote
and citation omitted)).

13
Case 2:21-cv-01843-GEKP Document 8 Filed 06/17/21 Page 14 of 15

based on acts or omissions taken in their judicial capacity, so long as they do not act in the
complete absence of all jurisdiction).

Mr. Keel’s Complaint suffers from another overarching defect, which pervades all his
claims. To be liable in a civil rights action “{a] defendant in a civil rights action must have
personal involvement in the alleged wrongs.” See Rode v. Dellarciprete, 845 F.2d 1195, 1207
(3d Cir. 1988). Here, Mr. Keel has not clearly identified the defendants and, for those
defendants who are discernable, he has not alleged how each was personally involved in the
violation of his rights. In other words, he has failed to allege what each defendant did or did not
do that caused him harm in connection with his arrests, prosecution, use of his social security
information, or any other matter. Additionally, at least one entity clearly identified as a
defendant — the Criminal Justice Center — is not a “person” subject to liability under § 1983.
See Elansari v. United States, C.A. No. 15-01461, 2016 WL 4415012, at *5 n.9 (M.D. Pa. July
11, 2016) (stating it is well-established that federal civil rights claims against a courthouse are
not cognizable under § 1983, which permits suit against a “person” only); see also Benn v, First
Judicial Dist. of Pa., 426 F.3d 233, 241 (d Cir. 2005) (holding that Pennsylvania’s Judicial
Districts are entitled to immunity from suit under the Eleventh Amendment). Furthermore,
although Mr. Keel appears to believe that his social security number has been misused, he has
not explained how it has been misused and how the alleged misuse of his social security number
translates into a federal claim for relief.

In sum, Mr. Keel’s Complaint suffers from numerous defects. It does not contain clear
allegations specifying the who, what, where, when, and why that make up the basis for his

claims. To the extent the Court can discern some defendants against whom Mr. Keel seeks to

14
Case 2:21-cv-01843-GEKP Document 8 Filed 06/17/21 Page 15 of 15

proceed and some of the subject matter upon which Mr. Keel seeks to proceed, he has not stated
a basis for a plausible claim. Accordingly, the Complaint will be dismissed.
IV. CONCLUSION

For the foregoing reasons, the Court will grant Mr. Keel leave to proceed in forma
pauperis, and dismiss his Complaint without prejudice for failure to comply with Rule 8 and for
failure to state a claim.

Mr. Keel is reminded that if he hopes to file an amended complaint, it must clearly state
the name of each defendant in the caption and must clearly state what each defendant did or did
not do to cause him harm. Mr. Keel is also reminded not to include full personal identifiers in
his filing and that he must explain the factual basis for his claims rather than relying primarily on

documents or exhibits. An appropriate order follows.

BY THE COURT:

 

 

GENE-F/K. PRATTER, J.
UNITED STATES DISTRICT JUDGE

15
